Citation Nr: 1340620	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  His service awards and decorations include the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for ischemic heart disease (IHD).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from June 1969 to June 1970 and is presumed to have been exposed to herbicides coincident with his service.

2.  IHD has not been shown to be present at any time.


CONCLUSION OF LAW

IHD was not incurred in, or aggravated by, active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 75 Fed. Reg. 53202 (August 31, 2010), C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice requirement was sent to the Veteran in a December 2010 letter.  This VCAA letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  He has received all required notice concerning his claim, and it has been readjudicated in a November 2012 statement of the case (SOC).  The Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.
II.  Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

The Veteran's claimed IHD is a chronic disease listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) (2013), based on chronic in service symptoms and continuous post-service symptoms, apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time is required.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Pertinent law provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2013).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (2013) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2013). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and IHD.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e) (2013).

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044   (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).
III.  Analysis

The Veteran's DD 214 reflects that the Veteran served in Vietnam from June 1969 to June 1970.  Thus, it is presumed that he was exposed to herbicides in service.  The Veteran contends that he has IHD as a result of his exposure to Agent Orange. Despite the presumption of herbicide exposure, the Board finds that the Veteran does not have IHD and has not had IHD at any time.  A review of the Veteran's STRs reveal no complaints or findings of IHD.  IHD findings have also not been shown in post-service treatment records.  As a result, the Board finds that service connection for IHD is not warranted.  

In April 2009, the Veteran underwent a VA cardiology consultation where it was noted that the Veteran had frequent premature atrial contractions, premature ventricular contractions, palpitations, and an irregular heartbeat.  Palpitations are not a disease for which presumptive service connection is warranted.  38 C.F.R. 
§ 3.309 (2013).  There is no competent evidence of record showing that the Veteran's palpitations may be causally related to active service, to include exposure to herbicides.  To the contrary, the VA examiner noted that the Veteran's palpitations occur when he gets emotionally upset.

[The Board notes that since August 2004, the Veteran has been service connected for posttraumatic stress disorder (PTSD) rated 100 percent.]

Subsequently, in a January 2011 VA Disability Benefits Questionnaire for IHD, the examiner noted that the Veteran is not diagnosed with IHD or any other heart disability related to IHD.  Thus service connection is not warranted.  Furthermore, the Veteran has no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, and has not had a heart transplant.  The Veteran does not have congestive heart failure and there is no evidence of cardiac hypertrophy or dilation.  

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of IHD at any time during the appeal period. 

As noted, the Veteran is presumed to have been exposed to Agent Orange in Vietnam during the Vietnam era, but VA clinical records associated with the claims file are negative for any findings or diagnosis of IHD.  As mentioned, the claims file includes a VA IHD Disability Benefits Questionnaire, dated in January 2011.  The form reflects that Veteran does not have IHD (See section 1).  Thus, not only is there no positive clinical evidence of IHD, but there is a clinical statement that he does not have IHD.  As a result, service connection based on Agent Orange exposure cannot be presumed to have been incurred during his service in Vietnam.  38 C.F.R. § 3.309 (2013).

The Veteran cannot establish service connection on a direct basis either.  See Combee, 34 F.3d at 1044.  While the Veteran does not currently have IHD, for the sake of completeness, the Board will briefly address the remaining two elements of a service connection claim.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide a claim in the alternative).  Despite the Veteran's assertions, there is no evidence showing that IHD or any other heart condition occurred during active service.   The Veteran's STRs show no heart complaints, treatment, or diagnosis.  On the Veteran's Pre-Induction Report of Medical Examination in May 1968, it was noted that the Veteran's heart was "normal."  On the Veteran's Pre-Induction Report of Medical History in May 1968, the Veteran noted that his health was "good" and that he had never had heart trouble or palpitations.  Subsequently, on the Veteran's Separation Report of Medical Examination in June 1970, it was noted that the Veteran's heart was "normal" and that his health was "good."  Because the Veteran does not have a current diagnosis of IHD, he fails to meet the first threshold element required for service connection.  Davidson, 581 F.3d at 1316.  

While the Veteran's exposure to Agent Orange does qualify as an in service event under Davidson, for the sake of completeness, there can be no nexus because there is no evidence linking a claimed disability to active service.  Id.

The Board has considered the Veteran's lay assertion that he has a heart condition related to his in-service Agent Orange exposure.  The Veteran is competent to report observed symptoms such as shortness of breath and heart palpitations, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his heart condition as this is a medically complex question.  Jandreau, 492 F.3d at 1377.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, his lay opinion does not constitute competent medical evidence and therefore lacks probative value.  The Veteran had no complaints of heart trouble or treatment in service and there is no competent diagnosis of IHD.    

For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding of service connection for IHD, to include as due to herbicide exposure.  Service connection is not warranted based on a relationship to herbicide exposure because the evidence does not show a diagnosis of a heart condition for which VA has found a positive association to herbicide exposure.    Additionally, post-service treatment records failed to show a diagnosis of heart disease at any time following the Veteran's discharge from active duty.  Furthermore, service connection is not warranted on a direct basis, because there is no evidence of a current disability or that one was incurred during military service.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


